Citation Nr: 1537379	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to a TDIU.

In pertinent part, the Veteran testified at a Board hearing before a now retired Veterans Law Judge (VLJ) in February 2013.  Following that hearing, the Board issued a decision denying the Veteran's claim for a TDIU in September 2013.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 memorandum decision, the Court affirmed the Board's denial of a disability rating in excess of 20 percent for the Veteran's service-connected low back disability prior to April 3, 2013 (that issue is thus no longer before the Board).  That memorandum decision also vacated the portion of the Board's September 2013 rating decision denying a TDIU and remanded that claim to the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, the VLJ who chaired the Veteran's February 2013 hearing has retired.  In July 2015, the Board inquired as to whether the Veteran desired a new hearing.  In August 2015, the Veteran's representative asked that he be scheduled for a new Board video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing regarding the issue of entitlement to a TDIU at the Togus, Maine RO in accordance with his docket number.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

